Braley, J.
The judge upon contradictory evidence was warranted in finding that at the time of the accident the plaintiff was not a volunteer or a mere licensee, but as a mail messenger stood in the place where he was injured for the purpose of either putting the Walpole mail bag on the rear car or to receive the Walpole mail bag which came in on the train. Tierney v. Boston Elevated Railway, 216 Mass. 283. It was the defendant’s duty to use due care toward him while he was using the platform at its invitation for the purposes described. Stoddard v. New York, New Haven, & Hartford Railroad, 181 Mass. 422. MacLaren v. Boston Elevated Railway, 197 Mass. 490.
And the judge was further warranted in finding that the defendant’s station master was negligent in permitting the baggage truck to remain on ice covered ground or on the platform, which also was icy and slippery, so near to the track that either by the jar and vibration of the passing train before it stopped, or by contact with it, the truck was thrown against the plaintiff, breaking his leg. Or more succinctly, the judge could believe the plaintiff, who testified that “the truck was about two feet from *173the track. . . . The first thing I knew the rear car of the train struck the truck and drove it into me.”
The plaintiff is to have judgment “in the sum of $1,000” as stipulated in the report.
So ordered.,